The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Note that phrases such as “Method and Apparatus for” or “in a communication system” should be avoided as generic terms that could be applied to most applications in this art at least. Titles should be a concise statement of the essential claimed elements.
The following title is suggested:
TRANSMISSION POWER CONTROL BASED ON RELATIVE DURATIONS OF TRANSMISSION SECTIONS.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 26-28, 40, 44 are rejected under 35 U.S.C. 103 as being unpatentable over Lepp et al (US 2017/0332286) in view of Vajapeyam et al (US 2016/0255594).
Consider claim:
1- 25. (Canceled)  

26. Lepp teaches the wireless device comprising a controller comprising one or more processors configured to: 

While Lepp teaches power control based on bandwidth (power based on bandwidth see paragraphs 25, 42, 56), Lepp lacks a teaching of power control based on durations.
Vajapeyam teaches power control based on durations, as measured in Transmission Time Intervals, TTIs (power based on TTI see abstract, paragraphs 4, 64, 94). Vajapeyam teaches that provides more efficient allocation of power (efficient power allocation, paragraph 57).
Vajapeyam selects a transmit power limit for the scheduled transmission based on a relative duration of the first section compared to the second section (power control starts with setting maximum power limit see paragraphs 55, 59, 67); and 
selects a transmit power value based on the transmit power limit (actual transmit power limited by maximum, see paragraphs 55, 56, 67).   
Therefore, it would have been obvious to one of ordinary skill in the art to modify Lepp to use power control based on duration in order to provide a more efficient allocation of power as taught by Vajapeyam.
27. Lepp in view of Vajapeyam teaches the wireless device of claim 26, further comprising a transmitter configured to perform the scheduled transmission with a transmit power indicated by the transmit power value (transmitters see Lepp figure 1, item 102, paragraph 42).  


40. Lepp teaches the method of performing wireless communications in a wireless device, the method comprising: 
identifying a scheduled transmission comprising a first section having a first bandwidth and a second section having a second bandwidth (first bandwidth i.e. wideband, second bandwidth, i.e. narrowband see figure 1 items 102, 116, paragraphs 21, 24, 45).
While Lepp teaches power control based on bandwidth (power based on bandwidth see paragraphs 25, 42, 56), Lepp lacks a teaching of power control based on durations.
Vajapeyam teaches power control based on durations, as measured in Transmission Time Intervals, TTIs (power based on TTI see abstract, paragraphs 4, 64, 94). Vajapeyam teaches that this arrangement provides more efficient allocation of power (efficient power allocation, paragraph 57).
Vajapeyam selects a transmit power limit for the scheduled transmission based on a relative duration of the first section compared to the second section (actual transmit power limited by maximum, see paragraphs 55, 56, 67);

performs the scheduled transmission with a transmit power indicated by the transmit power value (actual transmit power limited by maximum, see paragraphs 55, 56, 67).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify Lepp to use power control based on duration in order to provide a more efficient allocation of power as taught by Vajapeyam.

44. Lepp teaches the wireless device comprising: 
one or more processors (processors see paragraphs 119, 120) configured to: identify a scheduled transmission comprising a first section having a first bandwidth and a second section having a second bandwidth (first bandwidth i.e. wideband, second bandwidth, i.e. narrowband see figure 1 items 102, 116, paragraphs 21, 24, 45); 
While Lepp teaches power control based on bandwidth (power based on bandwidth see paragraphs 25, 42, 56), Lepp lacks a teaching of power control based on durations.
Vajapeyam teaches power control based on durations, as measured in Transmission Time Intervals, TTIs (power based on TTI see abstract, paragraphs 4, 64, 94). Vajapeyam teaches that this arrangement provides more efficient allocation of power (efficient power allocation, paragraph 57).

selects a transmit power value based on the transmit power limit; and control a transmitter to perform the scheduled transmission with a transmit power indicated by the transmit power value (actual transmit power limited by maximum, see paragraphs 55, 56, 67).   
Therefore, it would have been obvious to one of ordinary skill in the art to modify Lepp to use power control based on duration in order to provide a more efficient allocation of power as taught by Vajapeyam.

Allowable Subject Matter
Claims 29-39, 41-43, 45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Consider claim:

29. The nearest prior art as shown in Lepp and Vajapeyam fails to teach the wireless device of claim 26, wherein the controller is configured to select the transmit power limit for the scheduled transmission by selecting the transmit power limit from a lookup table based on the relative duration of the first section compared to the second section.  

31. The nearest prior art as shown in Lepp and Vajapeyam fails to teach the wireless device of claim 26, wherein the scheduled transmission has a predefined format where the first section has a fixed duration and the second section has a variable duration, and wherein the controller is configured to select the transmit power limit for the scheduled transmission based on the relative duration by selecting the transmit power limit from a lookup table based on a total duration of the scheduled transmission.  

32. The nearest prior art as shown in Lepp and Vajapeyam fails to teach the wireless device of claim 26, wherein the controller is configured to select the transmit power limit for the scheduled transmission based on the relative duration by selecting the transmit power limit based on a predefined mapping between a duration parameter and different transmit power limits, wherein the duration parameter is dependent the relative duration of the first section compared to the second section.  

36. The nearest prior art as shown in Lepp and Vajapeyam fails to teach the wireless device of claim 26, wherein the first bandwidth is larger than the second bandwidth and wherein the relative duration of the first section compared to the second section is a first value, wherein the controller is further configured to: select a second transmit power limit greater than the transmit power limit for a second scheduled transmission, wherein a relative duration of a first section of the second scheduled transmission compared to a duration of a second section of the second scheduled transmission is a second value greater than the first value.  

38. The nearest prior art as shown in Lepp and Vajapeyam fails to teach the wireless device of claim 26, wherein the first bandwidth is greater than the second bandwidth and wherein the relative duration of the first section compared to the second section is a first value, wherein the controller is further configured to:  select a second transmit power limit greater than the transmit power limit for a second scheduled transmission, wherein a relative duration of a first section of the second scheduled 

41. The nearest prior art as shown in Lepp and Vajapeyam fails to teach the method of claim 40, wherein selecting the transmit power limit for the scheduled transmission comprises selecting the transmit power limit from a lookup table based on the relative duration of the first section compared to the second section.  

45. The nearest prior art as shown in Lepp and Vajapeyam fails to teach the wireless device of claim 44, wherein the one or more processors are configured to select the transmit power limit for the scheduled transmission by selecting the transmit 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J. SOBUTKA whose telephone number is (571)272-7887.  The examiner can normally be reached Monday through Friday from 11:30-8:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-78677867. 
 The central fax phone number for the Office is 571-273-8300.
Most facsimile-transmitted patent application related correspondence is required to be sent to the Central FAX Number.  

CENTRALIZED DELIVERY POLICY: For patent related correspondence, hand carry deliveries must be made to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314), and facsimile transmissions must be sent to the Central FAX number, unless an exception applies.  For example, if the examiner has rejected claims in a regular U.S. patent application, and the reply to the examiner’s Office action is desired to be transmitted by facsimile rather than mailed, the reply must be sent to the Central FAX Number.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/PHILIP SOBUTKA/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        

(571) 272-7887